DETAILED ACTION
	Claims 1-15 are pending. Claims 11-15 have been added.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 13, 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the polymerization" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claim 12 is a composition, thus there cannot be polymerization.


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 recites “according to claim 6…the compound of general formula III provides 0 to 70% by weight…and the compound of general formula IV provides 0 to 70% by weight”. However, claim 6, which depends from claim 5, requires general formula IV and claim 5 requires general formula III. Therefore, the compounds cannot be provided in an amount of 0% and thus claim 8 fails to further limit claim 6 (and claim 5).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. 2018/0134959) as evidenced by Takatsu et al. (U.S. 5,178,794).
Lee at al. teaches a liquid-crystal medium comprising a polymerisable component A) comprising one or more polymerisable compounds, and a liquid-crystalline component B) comprising one or more mesogenic or liquid-crystalline compounds selected from formulae C, P, T and D [0038-0040] wherein formula C is the following:

    PNG
    media_image1.png
    96
    317
    media_image1.png
    Greyscale
[0040] wherein preferably R1 and R2 are selected from alkyl and alkoxy groups having 1 to 12 C atoms, preferably 1 to 6 C atoms [0124], Zx is preferably a single bond [0044], and L1 and L2 are preferably F [0045] such that when R2 is an alkoxy group having 1 to 12 C atom in which a preferred alkoxy group is 2-methoxyethoxy [0085] it is equivalent to general formula I of instant claims 1 and 12, specifically general formula I-6 of instant claim 2 when R11 is a C1-6 alkyl or alkoxy and R21 is –OR5OR6 where R5 is a C1 alkyl and R6 is a C2 alkyl. Further, when R2 is an alkoxy having 4 to 12 C atoms, e.g. -OCH2CH2CH2OCH3, it is equivalent to general formula I of instant claims 11 and 14 when R5 represents C3-12 

    PNG
    media_image2.png
    120
    318
    media_image2.png
    Greyscale
[0462] which is equivalent to general formula II of instant claims 1, 3, and 12, specifically general formula II-1 of instant claim 4. Lee et al. further teaches a specific example of formula T is the following preferred formula T1 [0144]:

    PNG
    media_image3.png
    106
    317
    media_image3.png
    Greyscale
[0142] wherein R is methyl, ethyl, propyl, butyl, pentyl or hexyl, (O) denotes oxygen, and m is 1, 2, 3, 4 or 5 [0146] which is equivalent to general formula III of instant claim 5 when R3 is a C1-6 alkyl, n1 is 1, B is 
    PNG
    media_image4.png
    44
    83
    media_image4.png
    Greyscale
, Z3 is a single bond, L3 and L4 are –F, n2 is 1, and R4 is a C1-5 alkoxy. Lee et al. also teaches LC medium wherein the component B) or LC host mixture contains at least one compound of formula C, at least one compound of formula P, at least one compound of formula T, at least one compound of formula D wherein e is 1, and preferably at least one compound of formula ZK [0401] preferably the following formula ZK1a [0270]:

    PNG
    media_image5.png
    71
    320
    media_image5.png
    Greyscale
[0268] which is equivalent to general formula IV of instant claim 6, specifically general formula IV-1 of instant claim 7 when R71 is a C2 alkyl and R81 is a C3 alkyl. Lee et al. further teaches preferably the claims 8 and 9). Lee et al. also teaches the use of the above liquid-crystal medium for optical, electro-optical and electronic purposes, in particular in LC displays, especially in an LC display of the polymer sustained alignment (PSA) type [abstract] (claims 10 and 13).
	Regarding claims 12, 14, and 15, the recitation “PSA” has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Therefore, claim 12 is a substantial duplicate of claim 1 and thus claim 14 is a substantial duplicate of claim 11. Applicant is advised that should claims 1 and 11 be found allowable, claims 12 and 14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial claim 12 also recites “for use in” which refers to the use of the liquid crystal composition. It has been held that a recitation with respect to the manner in which a claimed composition is intended to be used does not differentiate the claimed composition from a prior art composition satisfying the claimed structural limitations. Ex Parte Masham, 2, USPQ2d 1647 (1987). This recitation of the composition is drawn to intended use; therefore, this limitation does not add any patentable weight to the claim (MPEP 2106). Additionally, claim 15 recites “after the polymerization” which is considered product-by-process language. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Therefore, the liquid crystalline medium of Lee et al. is the same as Applicant’s liquid crystal composition.
Response to Arguments
Applicant's arguments filed November 4, 2021 have been fully considered but they are not persuasive. Applicant argues that according to the publication and/or priority date of Takatsu and its specification, the technical solutions are associated with STN-LCD. However, the present application is directed to improving the drop mura defect caused by uneven pretilt angle of the PSA-mode liquid crystal display which is subsequently developed well after Takatsu. From the perspective of time history, .
The Examiner respectfully disagrees. In response to applicant's argument based upon the age of the references, contentions that the reference patents are old are not impressive absent a showing that the art tried and failed to solve the same problem notwithstanding its presumed knowledge of the references.  See In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977). In the instant case, the fact that Takatsu is a much older reference does not detract from its evidentiary teachings of known liquid crystal compounds having an -O(CH2)nOR terminal group. The liquid crystal art is constantly using older known compounds and applying them to newer technologies. If that were not the case, the liquid crystal art would cease to exist with the rare exception of newly invented compounds which is not the case here. Lee teaches liquid crystalline media comprising a compound of formula C in which the terminal group is defined to encompass the instantly claimed -OR5OR6 group, specifically 2-methoxyethoxy as a preferred alkoxy group, see [0040] and [0124]. Takatsu is merely being used to provide additional evidence that such a terminal group, i.e. 2-methoxyethoxy as well as -O(CH2)nOR when n is 3-5, is well known in the art to provide beneficial properties. Thus, it is the entire disclosure of Lee, as evidenced by Takatsu, that one of ordinary 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Anna Malloy/Examiner, Art Unit 1722   

/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722